Citation Nr: 0417647	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  96-34 289	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for osteoarthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from February 1971 to June 
1976.  He had additional service in the Georgia National 
Guard from October 1976 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating determination of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2000, the veteran stated 
that he had moved to South Carolina, so his claims file was 
transferred to the RO in Columbia, South Carolina.  And that 
office forwarded his appeal to the Board.

Unfortunately, for the reason indicated below, the Board 
cannot yet issue a decision in this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In his substantive appeal (VA Form 9), received in October 
1995, the veteran requested a hearing at the RO before a 
Member of the Board, who are now referred to as Veterans Law 
Judges.  This type of hearing is often called a travel Board 
hearing.  The veteran also requested a hearing before a local 
hearing officer at the RO, which is a different type of 
hearing.  In a Report of Contact dated in February 1996, he 
cancelled his hearing before a local hearing officer at the 
RO, which was scheduled for later that month.  However, as 
pointed out by his representative in the recent June 2004 
informal hearing presentation, he has never withdrawn his 
request for a hearing before a Veterans Law Judge of the 
Board.

The Board cannot adjudicate this appeal until the veteran's 
travel Board hearing is scheduled, as requested, or until he 
officially withdraws this hearing request.  See 38 C.F.R. 
§ 20.700(a) (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of his travel Board hearing  If, for 
whatever reason, he decides that he no 
longer wants a travel Board hearing, then 
he must expressly indicate this and it 
must be officially documented in his 
claims file.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




